Title: From George Washington to Major William Washington, 5 November 1778
From: Washington, George
To: Washington, William


  
    Dear Sir
    Head Quarters Fredericksbg [N.Y.] 5h Novemr 1778
  
Should you in consequence of your application to the Board of War and Committee of Arrangement be appointed to Colo. Baylors Regiment, you will immediately thereupon proceed to Bristol where the Regiment is assembled and take the command of it. I shall send orders to the Officer commanding at present to march the Regiment into Winter Quarters. You will therefore, if you join, call upon him for them, and follow the directions laid down for him. I am Dear Sir Your most obt Servt

  Go: Washington

